Citation Nr: 1045834	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-22 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a stab 
wound on the back.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a total disability rating by reason of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to December 
1974.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in San Diego, California.  The case was 
later transferred to the RO in Portland, Oregon.  

The claims herein were remanded by the Board in March 2010.  This 
matter has now been returned for appellate disposition.

The Board notes that the Veteran requested a hearing before a 
Veteran's Law Judge at the RO.  However, the Veteran failed to 
appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The credible evidence does not show that the Veteran incurred 
a stab wound to his back during active service.

2.  The credible evidence does not show that the Veteran received 
any blood transfusions during his service, and there is no 
competent evidence that the Veteran's hepatitis C is otherwise 
related to his service.

3.  The Veteran is presently service-connected for chronic lumbar 
strain, rated 10 percent disabling; he is not service connected 
for any other disabilities.

4.  The evidence does not show that the Veteran is unable to 
secure substantially gainful employment solely due to his chronic 
lumbar strain but instead reveals that he is unemployable due to 
numerous nonservice-connected physical and mental disorders.



CONCLUSIONS OF LAW

1.  Residuals of a stab wound to the back were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Hepatitis C was not incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2010).
 
3.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in November 2004, 
prior to the initial adjudication of the claims that are at issue 
herein, which explained VA's duty to assist the Veteran with 
obtaining evidence in support of his claims.  The letter also 
explained what the evidence needed to show in order to establish 
entitlement to service connection for a claimed disability as 
well as what the evidence needed to show in order to establish 
entitlement to TDIU.  He was sent a subsequent letter that also 
explained the requirements for establishing service connection on 
a secondary basis.  He was sent a follow up letter in December 
2004 that again provided this information.  

The Veteran was not sent the notice required by Dingess in 
connection with the claims at issue, although he was sent this 
notice with respect to other claims that he filed during the 
pendency of this appeal, and his claims were readjudicated after 
he received that notice, most recently in a September 2010 SSOC.  
In any event, any error in providing the notice required by 
Dingess is harmless in this case insofar as service connection is 
denied, since no disability rating or effective date will be 
assigned for the disabilities which are claimed herein.  

For the foregoing reasons, no further development is required 
with respect to the duty to notify.

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary in order to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection 
with the current appeal, VA has of record evidence including 
service treatment records, VA treatment records, and the written 
contentions of the Veteran.  The Veteran has not identified any 
other evidence that is relevant to his claim.   Moreover, he was 
afforded a VA examination with respect to his claims and such 
examination is found to be adequate here as it fully described 
the Veteran's medical history and contained a thorough 
description of his current symptoms and findings.  Moreover, the 
examiner reviewed the claims folder in conjunction with the 
examination, which included all relevant opinions and supportive 
rationale.  While the examiner used the word "speculative" in 
his response, it is clear that an answer to the question of nexus 
was in actuality provided.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  Prior Remand

This case was remanded by the Board in March 2010.  A Veteran has 
a right to substantial compliance with the instructions that are 
set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd 
sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with). 

The March 2010 remand instructed that the Veteran be afforded a 
VA examination to determine the nature and etiology of any 
residuals of a stab wound to the back and hepatitis C.  His claim 
was then to be readjudicated.  The examination was accomplished 
in April 2010.  Again, the examiner detailed the symptoms of the 
Veteran's back left shoulder and his hepatitis C, reviewed the 
claims file including the service treatment records, and provided 
the requested opinions.  The Board finds that this examination 
was adequate and substantially complied with the instructions 
that were set forth in the March 2010 remand.  The Veteran's 
claim was subsequently readjudicated in the September 2010 SSOC.

III.  Service connection

The Veteran contends that he has a scar on his back that resulted 
from being stabbed in the back during service.  However, the 
Veteran has provided inconsistent information as to his 
description of how this injury occurred, as will be discussed 
further below.  He contends that he contracted hepatitis C when 
he received a blood transfusion in connection with stitches that 
he received for the stab wound.  He denied receiving any blood 
transfusions after service.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

	A.  Residuals of a Stab Wound in the Back

In a written statement dated in November 2004, the Veteran 
contended that he was stabbed in the back with a bottle in 
Anniston, Alabama, in or about May or June of 1974.  He contended 
that he was taken to "the hospital in town" by ambulance and 
that he received a blood transfusion and 58 stitches at that 
time.  

Later, in an April 2006 written statement, the Veteran contended 
that he was stabbed in the back while trying to break up a fight 
at a bowling alley on Fort McClellan.  He reported that he 
received 58 stitches at the base hospital.  He thought that this 
occurred in July 1971, but it may have happened in June or August 
of that year.  Notably, the Veteran did not enter service until 
February 1973.

At his VA examination in April 2010, the Veteran reported that he 
was cut up on his left shoulder blade when he was hit by a broken 
beer bottle during his service.  He claimed he was given a 
transfusion but was not hospitalized and did not miss duty due to 
this injury.  He further claimed that he received over 50 
stitches at the emergency room where he thought they gave him an 
infusion.  The Veteran reported that the laceration healed well 
and did not cause him any problems when he left the military.  At 
the time of the examination, the Veteran had a "V" shaped scar 
over his left scapula that was 7 centimeters in length and which 
varied from 3 to 6 centimeters in width.  The examiner was unable 
to determine when the Veteran got the scar from the available 
documentation.

Based on the inconsistency of the Veteran's statements regarding 
how he received his scar, he is found not to be a credible 
historian.  Moreover, inconsistencies in his statements aside, 
the service treatment records belie the contention that the 
Veteran received a serious stab wound that required numerous 
stitches and a blood transfusion during his service.  Indeed, the 
service treatment records do not show any complaints of, or 
treatment for, a stab wound or laceration on the back or left 
shoulder, although there are records of treatment for many other 
illnesses and injuries that occurred during the Veteran's 
service.  There is no record that the Veteran mentioned this 
alleged injury to any medical provider at any time during his 
service.  There is also no record indicating that the Veteran 
missed duty or was placed on a profile as a result of this 
alleged injury, as would be expected if the stab wound was 
serious enough to require 50 or more stitches and necessitate a 
blood transfusion.

Furthermore, on the "Report of Medical History" that the 
Veteran prepared in November 1974 in connection with his 
discharge, he made no mention of a stab wound, or treatment for a 
stab wound, and he specifically denied having experienced any 
illnesses or injuries other than those noted on the form.  There 
is also no mention of a blood transfusion.  Notably, the Veteran 
did claim to have experienced various medical problems, including 
a childhood head injury, on the form.  If the Veteran had, in 
fact, been stabbed during his service then he most likely would 
have reported it on the "Report of Medical History."  
Additionally, a "Report of Separation Examination" that was 
also dated in November 1974 indicated that the Veteran did not 
then have any scars, although he had a tattoo on his forearm.  It 
is highly unlikely that the examining physician would have noted 
the presence of a tattoo but not a scar, if a scar was in fact 
present at that time.  While the Veteran currently has a scar on 
his left scapula, the evidence indicates that this occurred after 
the Veteran's service.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for residuals of a stab wound is 
denied.

	B.  Hepatitis C

VA treatment records and a VA examination report dated in April 
2010 show that the Veteran currently has hepatitis C.  The 
diagnosis of hepatitis C appears in the VA treatment records 
beginning in 1998.  In February 1999 it was noted that the 
Veteran was hepatitis C antibody positive but did not have any 
symptoms of chronic hepatitis and liver function tests were 
normal.  In later years he developed liver function test 
elevations and cirrhosis.  

The Veteran's service treatment records do not show any diagnosis 
of, or treatment for, hepatitis C.  As previously noted, the 
Veteran attributes his hepatitis C to treatment for a stab wound 
that occurred during his service.  For the reasons discussed 
above, the Board finds that the Veteran was not, in fact, stabbed 
in service and did not receive a blood transfusion for a stab 
wound in service.  The Veteran denied receiving any blood 
transfusions after service.  VA treatment records indicate that 
in addition to the tattoo that was noted upon the Veteran's 
discharge from active duty, he had 3 additional tattoos.  His VA 
treatment records show that he was also a chronic alcohol abuser 
and recreational drug user, although the Veteran did not indicate 
that he used any intravenous drugs.  

At his VA examination in April 2010, the Veteran denied being in 
any motor vehicle accidents or sustaining any on the job injuries 
after service.  He was noted to have a history of alcohol abuse 
with multiple detoxes.  The Veteran reported using alcohol since 
age 9.  He also reported that he used multiple recreational 
drugs, but not intranasal cocaine or intravenous drugs.  He 
denied any contact with contaminated blood products or other risk 
factors.  At one point during the examination he reported his 
belief that he "possibly" given a blood transfusion when he 
received stitches for the stab wound that he alleged was incurred 
during his service.  The Veteran denied receiving tattoos or body 
piercings and was not aware of a sexual transmission nexus.

The Veteran was diagnosed with hepatitis C 10 years prior to the 
2010 examination.  His last biopsy in 2004 showed hepatitis C 
with marked portal fibrosis, stage 4/4 with an assessment of 
decompensated fibrosis and chronic HCV hepatitis, and he was not 
a candidate for INF based therapies due to decompensated 
cirrhosis.  

The examiner reported that the Veteran was first found to be 
hepatitis C antibody positive in May 1998.  At an infectious 
disease consult in March 2001, the Veteran denied intravenous 
drug use but indicated that he had a blood transfusion in the 
1970s due to "stabbing," but he did not provide more details.  
In July 2006 the Veteran was noted to have S4 fibrosis, 
cirrhosis, HCV genotype IA, decompensated cirrhosis, and hepatic 
encephalopathy.  In June 2009 the Veteran was again noted to have 
chronic hepatitis C infection, decompensated cirrhosis, and 
hepatic encephalopathy.  He was not a candidate for liver 
transplant due to his ongoing smoking and marijuana use as well 
as cognitive and psychosocial factors.  The examiner diagnosed 
hepatitis C and chronic alcoholism with decompensated cirrhosis.

The examiner explained that, with the available information, it 
would require speculation to attribute the Veteran's diagnosis of 
hepatitis C in 1998 with the laceration on his back that the 
Veteran reported occurred during his military service.  The 
examiner noted that he found no record that the Veteran received 
a blood transfusion either during or after military service and 
that it would involve speculation to assume that the Veteran had 
a transfusion for a 7 cm laceration that was treated as an 
outpatient and thereafter be sent home.  The examiner noted that 
the Veteran had a long, difficult life with mental health, 
alcohol, and substance-related problems over the years after 
military service and, given the information available, he could 
not attribute the Veteran's hepatitis C to events or exposures 
that occurred during the Veteran's military service without 
resorting to speculation.

The available evidence does not show that it is at least as 
likely as not that the Veteran's hepatitis C was due to a disease 
or injury that occurred during his service.  The only risk factor 
that the Veteran identified was the alleged stab wound that was 
possibly treated with a blood transfusion.  Insofar as the Board 
finds that the Veteran was not, in fact, stabbed during service 
and did not receive a blood transfusion for a stab wound in 
service, this method of transmission is not substantiated.  The 
Board further notes that the examiner also doubted that the 
Veteran would have received a blood transfusion for the 
laceration on his shoulder or that he would have been treated as 
an outpatient after receiving this treatment.  

Given the available information and the Veteran's denial of other 
risk factors, the examiner opined that it would be 
"speculative" to attribute it to any event that occurred during 
the Veteran's service.  In the greater context of the examiner's 
response, his rationale, although using the phrase 
"speculation," is reasonably construed to be a negative 
opinion.  In other words, the examiner found it less likely than 
not that the hepatitis was incurred in service, for the reasons 
he cited, because he indicated that it would be speculative to 
find otherwise.  

There is no positive nexus opinion of record.  Furthermore, the 
Veteran is not competent as a lay person to identify the most 
likely etiology of his hepatitis C, first diagnosed many years 
after service, insofar as the association of hepatitis C with an 
event that occurred decades earlier is a complex question that 
cannot be addressed merely through lay observation of symptoms, 
or by a patently obvious cause-and-effect relationship such as a 
fall leading to a broken leg, and thus 
requires medical expertise.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  In any event, as noted previously, the 
Board found the Veteran's story about the stabbing and blood 
transfusion not to be credible.  Since there is no competent, 
credible evidence of a nexus between the Veteran's hepatitis C 
and his service, there is no basis for service connection.  

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim for 
service connection for hepatitis C.  See, e.g., 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b). 

III.  TDIU

The Veteran contends that he is unable to engage in substantially 
gainful employment due to his service connected disabilities.  
The Veteran is currently service-connected for chronic lumbar 
strain, rated 10 percent disabling. He is not service-connected 
for any other disabilities.  He is in receipt of a non-service 
connected pension due to a psychiatric disorder that was 
previously found to render him unemployable.  There is no 
indication that the Veteran is currently in receipt of Social 
Security Administration disability benefits.  According to his VA 
treatment records he last worked in 1998 but was fired from that 
job for drinking.  He now stays home to care for his disabled 
wife.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are two 
or more disabilities, at least one disability is a minimum of 40 
percent disabling and there is sufficient additional disability 
to bring the combined rating to at least 70 percent. 38 C.F.R. § 
4.16(a).

In this case, the Veteran does not meet the schedular 
requirements for TDIU.  The Board recognizes that it "is the 
established policy of the [VA] that all Veterans who are unable 
to secure and follow a substantially gainful employment by reason 
for service connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
director, Compensation and Pension service, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason to service connected disabilities but who are unable to 
meet the [percentage standards set forth above.]"  38 C.F.R. 
4.16(b).  However, in this case there is no evidence that 
indicates that the Veteran is unable to work solely due to his 
low back disorder.  There is no indication in the Veteran's 
treatment records or elsewhere that his chronic low back strain 
prevents him from working.  The Veteran did not specifically 
contend that he was unable to work solely due to his low back 
problems.  Notably, the evidence, including the Veteran's VA 
treatment records, reflect that the Veteran is able to perform 
tasks such as household chores and is able to care for his ill 
spouse despite his back problem, although he experiences 
increased pain when he over-exerts himself.

The evidence, including the VA treatment records, shows that the 
Veteran has a long history of psychiatric problems, for which he 
is not service-connected, as well as drug and alcohol abuse 
problems which caused the loss of his last employment.  He also 
has numerous physical problems for which he is not service- 
connected, including hepatitis C, cirrhosis of the liver, and 
chronic obstructive pulmonary disease.  Again, none of the 
evidence suggests that the low back problem, standing alone, 
precludes the Veteran from securing and following substantially 
gainful employment.  

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim for 
TDIU.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals to a stab wound to the back is 
denied.

Service connection for hepatitis C is denied.

TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


